Citation Nr: 0732013	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-40 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1966 
to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 


REMAND

Service connection for PTSD requires (1) a medical diagnosis 
of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2007).  

A review of the veteran's personnel records (DA Form 20) 
confirms that he was deployed to "USARPAC-Korea" from March 
1967 to April 1968, and his unit is identified as Company A, 
1st Battalion, 72nd Armor, 2nd Infantry Division.  A review of 
the veteran's DD-Form 214 (Armed Forces of the United States 
Report of Transfer or Discharge) reflects that his Military 
Occupational Specialty (MOS) was "Armor Crewman" and shows 
that he received the Armed Forces Expeditionary Medal for 
service in Korea.  

With regard to his claimed in-service stressors, the veteran 
reported that while he was serving on patrol along the Imjin 
River in the Korean Demilitarized Zone (DMZ), he witnessed 
the use of a grappling hook to check for booby traps and 
retrieve the body of a North Korean man who was shot and 
killed by other guards on patrol.  In a June 2004 letter, the 
veteran placed the event as having occurred between January 
and April 1968.  The veteran further claimed, in his November 
2004 VA Form 9, that the incident was made more stressful 
because he had been on patrol in sub-zero temperature 
conditions for many nights in a row.  As a second in-service 
stressor, the veteran also reported witnessing and assisting 
in the removal of the body of a civilian who was run over by 
a tank, although he did not provide a specific date of 
occurrence for this event.  

To corroborate the incident involving the shooting of a North 
Korean man, the veteran has submitted a statement from a 
comrade who witnessed the incident as well.  The buddy 
statement documents the incident in detail and identifies it 
as occurring in January 1968, likely in the latter part of 
the month.  The veteran's comrade places the veteran at the 
scene and identifies the general location in which the event 
occurred.  

The evidence, as noted above, thus reflects that the veteran 
witnessed an incident in Korea during the month of January 
1968 in which a North Korean was shot by United States Army 
servicemen and his body retrieved with grappling hooks.  It 
appears to the Board that this information is sufficiently 
specific to allow further inquiry into whether military 
records are available documenting the event.  The veteran has 
not, however, provided sufficient detail to warrant 
investigating his second alleged in-service stressor-the 
witnessing of a civilian being run over by a tank.  

Therefore, the veteran should be given another opportunity to 
provide further information concerning the incident in which 
he witnessed a civilian being run over by a tank.  The Board 
is mindful that such an incident involving a civilian may be 
difficult to verify through unit records or other official 
documentation.  It is thus crucial that the veteran provide 
as much detail as possible about the incident, to include the 
location of the incident; the civilian's name, if available; 
and the date (within a 60-day period) on which the incident 
occurred.  Moreover, the veteran should be invited to submit 
additional buddy statements from individuals who know of the 
claimed stressor incidents or witnessed such incidents.  VA's 
duty to assist includes suggesting to the veteran that he 
write to fellow soldiers asking for letters supportive of his 
PTSD claim.  See Garlejo v. Derwinski, 2 Vet. App. 619, 620 
(1992).  

After providing the veteran another opportunity to present 
information and/or evidence that would assist in verifying 
the claimed in-service stressors, the RO should prepare a 
report detailing those stressors identified in the veteran's 
claims file and contact the United States Army and Joint 
Services Records Research Center (JSRRC) (formerly the United 
States Armed Services Center for Unit Records Research 
(CURR)), and any other appropriate source(s), for 
verification of the claimed stressor(s).  The Board notes in 
particular that the veteran has already provided sufficient 
information for the RO to request that JSRRC undertake 
research to verify the occurrence of the January 1968 
shooting of the North Korean man by an Army patrol from 
Company A, 1st Battalion, 72nd Armor, 2nd Infantry Division.  
The veteran has also identified as an in-service stressful 
experience his witnessing the death of a civilian who was run 
over by a tank.  That stressor should be verified with the 
JSRRC or other sources if the veteran provides sufficient 
identifying information to make such research possible.  Such 
identifying information would include the name of the 
civilian, if available; the location of the incident; and the 
date it took place (within a 60-day range).  

The agency of original jurisdiction (AOJ) is reminded that 
requiring corroboration of every detail, including the 
veteran's personal participation, defines "corroboration" 
far too narrowly.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  The records need only imply the veteran's 
participation (e.g., not controvert the veteran's assertion 
that he was present when the events the records establish 
that his unit experienced occurred).  See also Pentecost v. 
Principi, 16 Vet. App. 124, 128-129 (2002).  In Suozzi, the 
United States Court of Appeals for Veterans Claims (Court) 
held that a radio log showing that the veteran's company had 
come under attack was new and material evidence to warrant 
reopening a claim of service connection for PTSD, despite the 
fact that the radio log did not specifically identify the 
veteran's participation.  Suozzi, 10 Vet. App. at 310.  The 
Court also stressed that the evidence favorably corroborated 
the veteran's alleged in-service stressor.  Id. at 311.  
Reaffirming its holding in Suozzi, the Court stated in 
Pentecost that, although unit records did not specifically 
identify a veteran as being present during rocket attacks, 
the fact that he was stationed with a unit that was present 
while such attacks occurred objectively corroborated his 
claim of having experienced rocket attacks.  Pentecost, 16 
Vet. App. at 128.  

The veteran notes that he did not report his distress at 
these events while in service, because "you didn't complain 
about those kinds of things then, you just did your duty."  
Post-service medical records, however, reflect that the 
veteran has been diagnosed by a private physician with PTSD 
per DSM-IV criteria, due to his experiences in service.  
Therefore, following the development requested above, the 
veteran should be scheduled for an examination for the 
purpose of determining whether any in-service event is 
sufficient to support a diagnosis of PTSD, before the claim 
is considered on the merits.  The veteran is hereby notified 
that failure to report to any scheduled examination, without 
good cause, could result in a denial of his claim.  See 38 
C.F.R. § 3.655(b) (2007).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007)).  However, 
identification of specific actions requested on remand does 
not relieve VA of the responsibility to ensure full 
compliance with the Act and its implementing regulations.  
Hence, in addition to the actions requested above, VA should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran should be afforded an 
additional opportunity to provide 
information regarding his alleged 
stressful events in service.  Such 
information should include the dates 
(month and year), assigned unit, and full 
names of those wounded or killed, if 
available.  The veteran is advised that 
this information is vitally necessary, 
and that he must be as specific as 
possible, because without such detailed 
information, an adequate search for 
verifying information cannot be 
conducted.  The veteran should also be 
invited to submit statements from other 
former service comrades or others that 
establish the occurrence of his alleged 
in-service stressful experiences.  

2.  Following any additional responses 
received from the veteran, a letter 
should be prepared asking JSRRC to 
provide any available information that 
might corroborate the veteran's alleged 
in-service stressors.  If the veteran 
provides more specific information 
regarding the incident in which a 
civilian was run over by a tank, an 
attempt to verify that claimed stressor 
should be made.  JSRRC should be provided 
with a description of the alleged 
stressor(s) identified by the veteran (as 
noted in the veteran's February 2004, 
June 2004, and November 2004 statements 
and his comrade's February 2005 letter), 
as well as copies of any relevant 
documents (e.g., the veteran's DA Form 
20, DD Form 214, and/or any statements 
made by the veteran or his comrade), or 
information contained therein.  Any 
additional action suggested by JSRRC 
should be accomplished.  

3.  After receiving a response from JSRRC 
(and any other contacted entity) and 
associating with the claims file all 
available records and/or responses 
received pursuant to the above-requested 
development, the veteran should be 
scheduled for VA psychological and 
psychiatric examination.  All examiners 
should thoroughly review the veteran's 
claims file, to include a copy of this 
remand.  

Psychological testing should be conducted 
with a view toward determining whether 
the veteran in fact meets the criteria 
for a diagnosis of PTSD.  A psychiatrist 
should thereafter review the veteran's 
claims file and test results, examine the 
veteran, and provide an opinion as to 
whether the veteran has symptomatology 
that meets the diagnostic criteria for 
PTSD.  The examiner should identify the 
specific stressor(s) underlying the 
diagnosis and should comment upon the 
link between the current symptomatology 
and the veteran's stressor(s).  A 
complete rationale should be provided for 
all opinions expressed.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claim on appeal should be adjudicated in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative must be furnished an 
appropriate supplemental statement of the 
case (SSOC) and afforded the appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

